Citation Nr: 0200967	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  99-00 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for dizziness due to a 
brain lesion.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




REMAND

The veteran served on active duty from May 1962 to October 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1994 RO decision which denied the veteran's 
application for reopen a claim for service connection for 
dizziness due to a brain lesion.  The veteran and his spouse 
presented testimony at personal hearings held by RO officials 
in January 1999 and April 2000.

The Board sent a letter to the veteran in October 2001, 
asking him to clarify if he wanted a Board hearing.  In a 
response postmarked in early November 2001 (but not received 
by the Board until January 2002, due to postal delays), the 
veteran indicated he wanted a hearing before a Board member 
sitting at the RO (i.e., a Travel Board hearing).  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2001).

In view of the foregoing, the case is remanded for the 
following action: 

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




